Citation Nr: 0109247	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-01 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
parents' dependency and indemnity compensation (DIC) benefits 
in the amount of $2,812.92.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 until he was 
killed in action in August 1972.  The appellant is the 
veteran's father.  This appeal arises from an April 1999 
decision of the Committee on Waivers and Compromises 
(Committee) of the Huntington, West Virginia RO, which denied 
the appellant's request for waiver of recovery of an 
overpayment of parents' DIC benefits on the basis that 
recovery would not be against equity and good conscience.


REMAND

The evidence of record shows that the appellant was in 
receipt of parents' DIC benefits.  An overpayment of 
$4,859.64 was created by a September 1998 RO letter that 
retroactively adjusted the appellant's DIC benefits, 
effective February 1, 1995, on the basis that his countable 
income had exceeded the maximum annual limit.  In a 
subsequent letter, the veteran indicated that he had received 
the income in March 1995.  It does not appear that the RO has 
considered whether this would have an effect on the effective 
date of the reduction in benefits.  A subsequent adjustment 
by the RO in April 1999 reduced the amount of the overpayment 
at issue to $2,812.92.  According to the April 1999 Committee 
decision, the termination was ordered after the RO learned 
that the veteran had received an inheritance in 1995.

VA has a duty to assist the appellant in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (2000).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board concludes that further development of the evidence 
regarding the creation of the overpayment is in order.  It is 
not apparent from the record how the RO arrived at the 
$2,812.92 overpayment, or whether the effective date of the 
reduced benefits was proper.  The RO should conduct an audit 
that would reveal precisely what income was considered by it 
in calculating the appellant's countable income in order to 
derive the amount of his VA benefits, and what benefit 
amounts were due and paid to the appellant.  The 
determination of the proper creation of the overpayment is 
relevant to the appellant's request for waiver of that 
overpayment.

In addition, review of the claims folder shows that the 
statement of the case (SOC) provided to the appellant, while 
containing the applicable regulations (particularly 38 C.F.R. 
§§ 1.963, 1.965), did not contain a discussion of how each of 
the elements of the equity and good conscience standard 
affected the RO's decision.  According to 38 C.F.R. § 19.29, 
a SOC must be complete enough to allow the appellant to 
present written and/or oral arguments before the Board.  It 
must contain a summary of the applicable laws and 
regulations, with appropriate citations, a discussion of how 
such laws and regulations affect the determination, and the 
determination and reasons for the determination of the agency 
of original jurisdiction with respect to which disagreement 
has been expressed.  In the present case, it is evident that 
the SOC is inadequate, as the RO failed to discuss how each 
element of the equity and good conscience standard affected 
its determination.

Furthermore, the record shows that the appellant most 
recently submitted a financial status report in 1999.  It 
would be useful to obtain a current financial status report 
to determine if the appellant's circumstances have changed 
since 1999.

On a final note, prior to adjudicating the appellant's claim, 
VA must ensure that it has fulfilled its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Such a duty is statutory in nature and was amended by 
H.R. 4864, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should prepare an audit, 
setting forth the period of the 
overpayment at issue to include a 
discussion as to the proper effective for 
reduced benefits, the amounts due and 
paid to the appellant, the amounts of 
income considered in determining pension 
entitlement, and the medical expenses 
used to reduce countable income.  All 
income and expenses used to reduce 
countable income should be itemized in 
the report.  Once compiled, the audit 
report must be associated with the claims 
folder, and a copy must be sent to the 
appellant.

2.  The RO should request that the 
appellant provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.

3.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should review the issue of 
entitlement to waiver of recovery of an 
overpayment.  If the claim continues to 
be denied, the RO should provide the 
appellant with a supplemental statement 
of the case (SSOC) that accurately 
reflects the reasons for its decision and 
contains a recitation of the applicable 
laws and regulations insofar as claims 
for waiver of recovery of overpayments 
are concerned.  The SSOC should provide 
the pertinent laws and regulations, to 
include 38 U.S.C.A. § 5302 (West 1991) 
and 38 C.F.R. §§ 1.963, 1.965 (2000), and 
a discussion of how each of the elements 
in these laws and regulations affected 
the RO's determination.  The appellant 
should be given the opportunity to 
respond to the SSOC. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


